Citation Nr: 0919544	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right eye 
pterygium disorder, to include excision residuals.

2.  Entitlement to service connection for severe chronic back 
pain.  

3.  Entitlement to service connection for severe chronic neck 
pain.  

4.  Entitlement to service connection for a deviated nasal 
septum.  

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for left shoulder 
bursitis.  

7.  Entitlement to service connection for high cholesterol.  

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to 
October 1995.  

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Baltimore, Maryland.  The claims are presently 
under the jurisdiction of the RO in Philadelphia, 
Pennsylvania.  

The Veteran requested to be afforded a personal hearing 
conducted by Veterans Benefits Administration (VBA) personnel 
as part of his September 2006 substantive appeal.  See VA 
Form 9.  He is shown to have failed to report for this 
hearing, which was scheduled to take place on January 27, 
2009.

The Board observes that the Veteran in March 2004, concerning 
his claim involving his right eye, informed VA that he 
underwent a procedure in September 2003 for the removal of a 
pterygium at the Wilkes-Barre, Pennsylvania VA Medical Center 
(VAMC).  See VA Form 21-4138.  Later in November 2004, also 
as part of a VA Form 21-4138, the Veteran noted that he was 
receiving treatment at the Wilkes-Barre VAMC for his 
"botched procedure."  The Board is of the impression that 
it was the Veteran's intent, concerning his right eye claim, 
to have this particular claim developed as a claim seeking 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  He is not shown to have been provided pertinent laws 
and regulations concerning this claim, and the RO did not 
develop the claim under this theory of entitlement.  As such, 
this claim should be referred to the RO for all appropriate 
development.


FINDINGS OF FACT

1.  The Veteran does not have a right eye disorder, 
attributable to either a currently manifested pterygium or to 
excision residuals, that is due to his military service.

2.  The Veteran's complaints of severe chronic back pain 
(thoracic) are not shown to be due to any event or incident 
of his service.

3.  The Veteran's complaints of severe chronic neck pain 
(cervical) are not shown to be due to any event or incident 
of his service, and arthritis of the cervical spine is not 
shown to have been manifested to a compensable degree within 
one year following his separation from active duty.

4.  It is not clinically shown that the Veteran currently has 
a deviated nasal septum.  

5.  The Veteran does not have a diagnosed right knee disorder 
which is found to be attributable to his military service

6.  It is not clinically shown that the Veteran currently has 
left shoulder bursitis.  

7.  High cholesterol is not a disability for VA compensation 
purposes.

8.  The preponderance of the evidence of record is against 
finding that the Veteran's claimed hypertension disorder is 
either related to service or that hypertension was manifested 
to a compensable degree within one year following separation 
from active duty.


CONCLUSIONS OF LAW

1.  The Veteran's claimed right eye pterygium disorder, to 
include excision residuals, was not incurred nor aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008; 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  The Veteran's claimed severe chronic back pain was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The Veteran's claimed severe chronic neck pain was not 
incurred or aggravated by active service, and arthritis of 
the cervical spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

4.  The Veteran's claimed deviated nasal septum was not 
incurred or aggravated during active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008; 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The Veteran's claimed right knee disorder was not 
incurred nor aggravated during active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008; 38 C.F.R. §§ 3.102, 3.303 (2008).

6.  The Veteran's claimed left shoulder bursitis was not 
incurred nor aggravated during active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

7.  High cholesterol was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


8.  Hypertension was not incurred or aggravated during active 
duty service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claims of entitlement to service 
connection, the requirements of the VCAA have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  

VA notified the Veteran in March 2003 and October 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  


The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claims decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, post-service VA outpatient treatment reports have been 
obtained and associated with the claims file.  

Unfortunately, the Veteran's service medical records are not 
available.  VA has a heightened duty to assist the Veteran in 
developing his claims since the records may have been lost or 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Regarding VA's "duty to assist," the RO has attempted, 
albeit unsuccessfully, to obtain the Veteran's service 
treatment records.  Essentially, the service treatment 
records have been determined not to be present at the Records 
Management Center (RMC) (see October 2003 email 
correspondence) or the National Personnel Records Center 
(NPRC) (see March 2004 response from NPRC).  These missing 
records have also been shown to not be present at the RO in 
Philadelphia, Pennsylvania.  See June 2004 email 
correspondence.  An August 2004 Unavailability of Service 
Records report shows that efforts to obtain original service 
treatment medical records have been exhausted to no avail.  
The Board concludes that all reasonable means of obtaining 
the Veteran's service medical records are exhausted.  The 
Board does not, however, that in the event that these missing 
service treatment records are found, the Veteran is entitled 
to seek to reopen his claims.  

The Board also observes that VA sought to assist the Veteran 
in his claims by affording him VA examinations.  He failed to 
report scheduled examinations on two occasions, in October 
(Philadelphia) and November (Wilkes-Barre) 2004.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  The duty to assist is not always a one-way 
street.  If the Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
While VA has a duty to assist the Veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the Veteran to appear for VA 
examinations.  If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the Veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to what would be an 
appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issues 
are ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.


Factual Background

The Veteran contends that he is entitled to service 
connection for the eight listed claimed disorders contained 
on the title page of this decision.  Essentially, with the 
exception of the right eye claim, he asserts that these are 
all etiologically-related to his military service.  His 
initial claim was received in February 2003.  

As noted, as service treatment records have been determined 
to be unavailable, and as the Veteran is shown not to have 
reported for scheduled VA examinations, his instant claims 
will here be evaluated based on the evidence of record.  

A September 2000 private MRI (magnetic resonance imaging) 
report includes findings of cervical multiple degenerative 
changes and lordosis.  

The evidence currently shows the Veteran has hypertension.  
The earliest hypertension diagnosis of record is in January 
2002.  See VA progress note.  

Degenerative joint disease of the thoracic and cervical spine 
segments were also noted to be present as part of the above-
cited January 2002 VA medical record.  The Veteran at that 
time also complained of neck pain.  He also provided a 
history of undergoing right knee surgery during his military 
service; he noted that he made many jumps from planes.  A 
right knee disorder was not diagnosed.  

Another January 2002 VA progress note shows that the Veteran 
complained of back pain, extending from his cervical spine 
downward.  He denied any history of an injury or any injury.  
Hypertension, cervical spine degenerative joint disease, and 
elevated cholesterol were diagnosed.  

A VA X-ray report, dated in January 2002, shows unremarkable 
findings relating to the Veteran's thoracic spine.  Cervical 
spine findings showed degenerative changes.  

An April 2002 VA progress note notes that the Veteran was 
referred for hypercholesterolemia (high cholesterol) and 
hypertension.  


An August 2003 VA outpatient medical record notes complaints 
made by the Veteran of right eye pain and swelling.  Altered 
visual perception was diagnosed.  A September 2003 VA 
outpatient medical note shows that the Veteran provided a 
history of a growth in the right eye for an unknown period of 
time; this he contended caused poor vision.  The right eye 
pterygium was excised by a VA ophthalmologist, also in 
September 2003.  

A March 2004 VA ophthalmology note includes a diagnosis of 
recurrent pterygium of the right eye.  

An October 2004 VA Gulf War note includes diagnoses of 
residuals of right knee trauma, cervical spine degenerative 
arthritis, hypertension, and right eye pterygium.  


Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).


Hypertension and arthritis may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year following separation from active duty.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008) have been met.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.

Analysis

Right Eye Pterygium Disorder (to include Excision Residuals), 
Severe Chronic Back Pain, Severe Chronic Neck Pain, Right 
Knee Disorder, High Cholesterol, and Hypertension

As noted, there are three threshold requirements that must be 
satisfied in order to establish service connection for a 
claimed disability.  First, there must be competent evidence 
(a medical diagnosis) of current disability.  As the above-
listed six claimed disorders have been essentially diagnosed, 
this requirement is met.

The further requirements needed to be satisfied are: 
 Evidence of disease in service and competent evidence of a 
nexus between the current disability and service.  In this 
case, there is no competent evidence to support a finding 
that the Veteran had any of these claimed disorders during 
his military service.  As noted, the Veteran's service 
medical records are unavailable.  Additionally, the record is 
devoid of any competent medical evidence that the Veteran 
currently has either of these above-referenced disorders as a 
result of his military service.  While he has complained of 
back pain, he informed VA medical personnel in January 2002 
that he had no history of accident or injury.  Regarding 
complaints of pain, the Board observes that pain alone is not 
a disease or injury, and it is not a disability for purposes 
of VA compensation.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Consequently, direct service connection, 
i.e., on the basis that either of this claimed disorders 
became manifested in service and has persisted since, is not 
warranted.

There is also no postservice continuity of complaints or 
symptoms pertaining to these six listed disorders between 
discharge (1995) and 2000 (at which time cervical spine 
degenerative changes were diagnosed).  Such a lapse of time 
between service separation, and the earliest documentation of 
current disorder is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Again, the record is devoid of any medical 
opinion which relates any disorder for which service 
connection is sought by the Veteran to service or to any 
event therein.

As noted, while cervical spine degenerative changes were 
diagnosed in 2000, and while hypertension and cervical spine 
degenerative joint disease were both diagnosed in 2002, these 
three diagnoses come well after the Veteran's 1995 separation 
from active duty.  As such, presumptive service connection 
for either thoracic spine degenerative joint disease, 
cervical spine degenerative joint disease, or hypertension, 
is not for consideration.

Concerning the adjudication of the instant claim for service 
connection for high cholesterol, the Board notes that service 
connection is only warranted where the evidence demonstrates 
a disability.  "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2008); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez.


An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As elevated cholesterol does not constitute a 
disability, service connection for high cholesterol can not 
be awarded regardless of whether the Veteran has the claimed 
high cholesterol condition.

The Veteran's assertions of record relating his currently 
claimed disorders to service are not competent evidence 
since, as a layperson, he lacks the training/expertise to 
provide a competent opinion in the matter of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Without any competent evidence that the Veteran has either a 
right eye disorder (manifested by a pterygium); thoracic 
spine, cervical spine, and right knee disorders; or 
hypertension which is related to service, the preponderance 
of the evidence is against the respective claims of 
entitlement to service connection.  Hence, service connection 
must be denied.

Deviated Nasal Septum and Left Shoulder Bursitis

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show the presence 
of either of these two claimed disorders.  

In light of the absence of any competent evidence of either 
deviated nasal septum or left shoulder bursitis, service 
connection is not warranted.  In the absence of competent 
evidence of a present disability, there cannot be a valid 
claim of service connection.  Brammer.  The preponderance of 
the evidence is against the claims.  Hence, they must be 
denied.


McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of record fails to indicate that 
any of the claimed conditions had its onset in or is 
otherwise related to the Veteran's period of military 
service.  See 38 C.F.R. § 3.159(c)(4) (2008).

In reaching these decisions the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of any of the 
Veteran's claims that would give rise to a reasonable doubt 
in his, the benefit-of-the-doubt rule is not applicable.  The 
appeal as to these eight issues must be denied.  38 U.S.C.A. 
38 U.S.C.A. § 5107(b); see also Gilbert, at 54-56.


ORDER

The claims for entitlement to service connection for right 
eye pterygium excision, severe chronic back pain, severe 
chronic neck pain, deviated nasal septum, right knee 
disorder, left shoulder bursitis, high cholesterol, and 
hypertension are denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


